MEMORANDUM OPINION
NIX, Judge.
This is a Post-Conviction Appeal on a plea of guilty to the crime of Murder from the District Court of Muskogee County, Oklahoma, wherein the defendant was sentenced to Life Imprisonment.
This Court has carefully reviewed the transcript filed herein, and find that the defendant knowingly and voluntarily entered his plea of guilty, that he was fully advised of all of his rights, and of the consequences of such a plea.
Therefore, the judgment and sentence is affirmed.
BRETT, P. J., and BUSSEY, J., concur.